1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   G & G CLOSED CIRCUIT EVENTS,                        Case No.: 18cv465 JM (BGS)
     LLC,
12
                                        Plaintiff,       ORDER GRANTING IN PART
13                                                       MOTION FOR ATTORNEYS’ FEES
     v.                                                  AND COSTS
14
     MELQUIS UMANA AGUILAR; and
15   RIBSAN FOODS, INC.,
16                                   Defendants.
17
18
19         Plaintiff G&G Closed Circuit Events, LLC moves for attorneys’ fees and costs
20   following entry of default judgment against Defendants Melquis Umana Aguilar, a/k/a
21   Melquis O. Umana-Aguilar, individually and d/b/a Wings Empire and Ribsan Foods, Inc.,
22   an unknown business entity d/b/a Wings Empire. (Doc. No. 14.) Having carefully
23   considered the motion and court record, the court grants Plaintiff’s motion in part.
24                                       BACKGROUND
25                Plaintiff contracted for the exclusive, nationwide commercial distribution
26   rights to Saul Alvarez v. Julio Cesar Chavez, Jr. Super Middleweight Championship Right
27   Program and associated under-card (“the Program”), telecast on Saturday, May 6, 2017.
28   (Doc. No. 1 (“Compl.”) ¶16.)      Plaintiff entered into agreements with sub-licensees to

                                                     1

                                                                                  18cv465 JM (BGS)
1    broadcast the Program for a fee. (Compl. ¶ 17.) Defendants were not authorized to
2    broadcast the Program, but an investigator observed and documented, in a sworn affidavit,
3    the exhibition of the Program at Wings Empire. (Doc. No. 10-3.) The investigator
4    observed five televisions displaying the Program in an establishment with a capacity for
5    approximately 30 people, with 7–15 people present. (Id.) The investigator rated the
6    establishment as “good,” and no cover charge was imposed to enter. (Id.)
7          On March 2, 2018, Plaintiff filed its complaint in this action, alleging (1) violation
8    of 47 U.S.C. § 605, (2) violation of 47 U.S.C. § 553, (3) conversion, and (4) violation of
9    California Business and Professions Code § 17200, et seq. Plaintiff served Defendants
10   with the complaint and summons on March 21, 2018, and April 4, 2018. (See Doc. Nos.
11   4, 7.) On April 4, 2018, Defendants filed a joint motion for an extension of time to answer
12   the complaint. (Doc. No. 5.) The court granted the motion, giving Defendants until May 5,
13   2018, to answer or otherwise respond to the complaint. (Doc. No. 6.) Defendants never
14   responded to the complaint. Accordingly, the Clerk of Court entered default against
15   Defendants on June 13, 2018. (Doc. No. 9.) On July 31, 2018, the court granted Plaintiff’s
16   motion for default judgment against Defendants with respect to Plaintiff’s claims under
17   47 U.S.C. § 605 and for conversion. (Doc. No. 13.)
18                                    LEGAL STANDARDS
19         47 U.S.C. § 605(e)(3)(B)(iii) provides that the court “shall direct the recovery of full
20   costs, including awarding reasonable attorneys’ fees to an aggrieved party who prevails.”
21   To determine reasonable attorneys’ fees, this court must use the lodestar method. Ferland
22   v. Conrad Credit Corp., 244 F.3d 1145, 1152 n.4 (9th Cir. 2001) (internal citations
23   omitted). See also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “The ‘lodestar’ is
24   calculated by multiplying the number of hours the prevailing party reasonably expended
25   on the litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359,
26   363 (9th Cir. 1996).
27   ///
28   ///
                                                   2

                                                                                    18cv465 JM (BGS)
1                                           DISCUSSION
2          As the prevailing party, Plaintiff requests an award for reasonable fees and costs
3    pursuant to 47 U.S.C. § 605.
4       1. Reasonable Attorneys’ Fees
5          Counsel requests a fee award of $3,796 for work performed by counsel (Thomas R.
6    Riley), an unnamed research attorney, and an administrative assistant.
7              a. Reasonable Hours
8          Counsel represents that Mr. Riley billed 3.41 hours, the administrative assistant
9    billed 8.91 hours, and the research attorney billed 4 hours. The court reduces these hours
10   in light of the boilerplate filings in this case and for the reasons discussed below.
11         The fee applicant bears the burden of demonstrating that the number of hours spent
12   were “reasonably expended” and that counsel made “a good faith effort to exclude from
13   [the] fee request hours that are excessive, redundant, or otherwise unnecessary.” Hensley,
14   461 U.S. at 434. “[C]ounsel bears the burden of submitting detailed time records justifying
15   the hours claimed to have been expended.” Chalmers v. City of Los Angeles, 796 F.2d
16   1205, 1210 (9th Cir. 1986).
17         The court finds 3.01 hours billed by Mr. Riley were reasonable. The time Mr. Riley
18   spent reviewing communications to and from the court is reduced by 0.4 hours. All 4 hours
19   billed by the research attorney are reasonable. The court finds 0.67 hours billed by the
20   administrative assistant were reasonable.         The court excludes 1.35 hours from the
21   administrative assistant’s time for duplicative tasks performed by Mr. Riley and the
22   administrative assistant.     For example, on June 26, 2017, both Mr. Riley and the
23   administrative assistant spent 0.25 hours on “Initial File Review.” (Doc. No. 14-2, Exh. 1
24   at 6.) The administrative assistant’s time is reduced by 6.89 hours for time spent on clerical
25   tasks, such as filing and service of documents. See Nadarajah v. Holder, 569 F.3d 906,
26   921 (9th Cir. 2009) (“When clerical tasks are billed at hourly rates, the court should reduce
27   the hours requested to account for the billing errors.”); J & J Sports Prods., Inc. v. Corona,
28   No. 1:12-CV-01844-LJO, 2014 WL 1513426, at *2 (E.D. Cal. Apr. 16, 2014), report and
                                                   3

                                                                                     18cv465 JM (BGS)
1    recommendation adopted, No. 1:12-CV-01844-AWI, 2014 WL 1767691 (E.D. Cal. May
2    2, 2014).1
3                           a. Reasonable Rate
4                   Mr. Riley bills at an hourly rate of $500, an unnamed research attorney bills at an
5    hourly rate of $300, and the administrative assistant bills at an hourly rate of $100.
6                   “In determining a reasonable hourly rate, the district court should be guided by the
7    rate prevailing in the community for similar work performed by attorneys of comparable
8    skill, experience, and reputation.” Chalmers, 796 F.2d at 1210-11. Generally, the relevant
9    community for determining the prevailing market rate is the forum in which the district
10   court sits. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008).
11                  Counsel does not reference the rates of any other attorneys performing similar work
12   in this district or elsewhere. Courts have calculated a reasonable hourly rate for Mr. Riley
13   between $350 and $500. See, e.g., J&J Sports Prods., Inc. v. Marini, No. 1:16-CV-0477-
14   AWI-JLT, 2018 WL 2155710, at *2 (E.D. Cal. May 10, 2018) (awarding Mr. Riley a $350
15   hourly rate); Segura, 2018 WL 1868271, at *8 (awarding Mr. Riley a $500 hourly rate).2
16   The court finds an hourly rate of $425 for Mr. Riley, $200 for the research attorney, and
17   $100 for the administrative assistant reasonable.
18
19                                                                    

20   1
       The court excludes all hours for entries where clerical services were block billed with
21   other services as the court cannot determine what amount of time was spent on non-clerical
     tasks. See Fischer v. SJB–P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000).
22   2
       Other courts have declined to award any fee award as a result of Mr. Riley’s failure to
23   support his hourly rate in the forum district. See J & J Sports Prods., Inc. v. Diaz, No. 12-
     CV-1106-W WMC, 2014 WL 1600335, at *3 (S.D. Cal. Apr. 18, 2014) (declining to award
24   attorneys’ fees and discussing other cases declining to award fees because of Mr. Riley’s
25   failure to substantiate his hourly rate); J & J Sports Prods., Inc. v. Brummell, No.
     15CV2601-MMA (MDD), 2016 WL 3552039, at *1 (S.D. Cal. June 29, 2016) (declining
26   to award attorneys’ fees when Mr. Riley failed to substantiate his fee application with
27   documentation of the reasonable rate of other attorneys or billing records). The court
     declines to do so, but finds a reduced hourly rate reasonable, consistent with Mr. Riley’s
28   awarded rate in other cases.
                                                                         4

                                                                                         18cv465 JM (BGS)
1          In sum, Plaintiff is awarded $2,146.25 in attorneys’ fees ($1,279.25 for Mr. Riley,
2    $800 for the research attorney, and $67 for the administrative assistant).
3       2. Costs
4          Plaintiff requests $1,209.01 in costs for investigative expenses, courier charges,
5    filing fees, and service of process fees. The court finds $577 in costs reimbursable.
6          Plaintiffs request $600 in pre-filing investigative fees, citing to a case in which the
7    court noted that the detection of the unlawful interception of broadcasts was a difficult task.
8    See J & J Sports Prods., Inc. v. Cubides, No. CIV. A. H-08-608, 2008 WL 2756401, at *2
9    (S.D. Tex. July 15, 2008). But the court in Cubides did not award costs for investigative
10   fees. Most courts in this circuit decline to award costs for pre-filing investigative fees
11   under § 605. See, e.g., Marini, 2018 WL 2155710, at *3; Brummell, 2016 WL 3552039,
12   at *2 (collecting cases).    The court denies Plaintiff’s request for reimbursement of
13   investigative fees. The court also denies Plaintiff’s request for reimbursement of $32.01
14   in courier fees as Plaintiff does not submit any documentation in support of this expense.
15   The $400 filing fee and $177 service of process fees are reasonable and reimbursable.
16                                         CONCLUSION
17         Plaintiff’s motion for attorneys’ fees and costs is granted in part. Counsel is awarded
18   $2,146.25 in attorneys’ fees and $577 in costs, for a total of $2,723.25.
19         IT IS SO ORDERED.
20   DATED: December 10, 2018
                                                    JEFFREY T. MILLER
21
                                                    United States District Judge
22
23
24
25
26
27
28
                                                    5

                                                                                     18cv465 JM (BGS)
